329 S.W.3d 396 (2010)
Jessie Lee BRILEY, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94274.
Missouri Court of Appeals, Eastern District, Division Two.
November 2, 2010.
Lisa Stroup, for Appellant.
Chris Koster, Atty. Gen., Shaun Mackelprang and Jayne Woods, Jefferson City, for Respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Jessie Lee Briley (hereinafter, "Movant") pleaded guilty to second-degree assault, Section 565.060 RSMo (Cum.Supp. 2007). Movant was sentenced to ten years' imprisonment. Movant now appeals from the judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant raises two points on appeal alleging: (1) the motion court erred in denying his post-conviction motion because his plea counsel failed to advocate for a more favorable sentencing disposition; and (2) his plea counsel failed to advise him that he would be required to serve a mandatory minimum sentence before being eligible for parole.
We have reviewed the briefs of the parties and the record on appeal with respect to Movant's allegations of error. We find no error of law in the issues presented on appeal. No jurisprudential purpose would be served by a written opinion. The parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed.